3Jn tbe Wniteb ~tates Plaintiff alleges a cause of action under the Federal Tort Claims Act for the
Bureau of Prisons failure to treat his condition. Comp I. 1.

        Pro se plaintiffs are afforded latitude in their filings, see, e.g., Henke
v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995), and are entitled to a liberal
construction of their pleadings, see Haines v. Kerner, 404 U.S. 519, 520
(1972) (requiring that allegations contained in a pro se complaint be held to
"less stringent standards than formal pleadings drafted by lawyers").
Nonetheless, the prose plaintiff is not relieved of his duty to meet the court's
jurisdictional requirements. See Henke, 60 F.3d at 799.

       The Tucker Act, this court's primary grant of jurisdiction, only gives
this court authority to "render judgment upon any claim against the United
States founded either upon the Constitution, or any Act of Congress or any
regulation of an executive department, or upon any express or implied contract
with the United States ... in cases not sounding in tort." 28 U.S.C. §
1491(a)(l) (2012). Specifically excluded from the court's jurisdiction are
cases involving allegations of tortious conduct, such as "Gross Medical
Malpractice," "Emotional Distress," and "Medical Negligence" complained
of by plaintiff. Comp I. 6. Instead, claims based on the Federal Tort Claims
Act are within the exclusive jurisdiction of the district courts. 28 U.S.C. §
1346(b)(l) (2012); US. Marine, Inc. v. United States, 722 F.3d 1360, 1366
(Fed. Cir. 2013).

        The court's rules require that, "if the court determines at any time that
it lacks subject-matter jurisdiction, the court must dismiss the action." RCFC
12(h)(3). Because we lack jurisdiction over the complaint, it must be
dismissed. Accordingly, the following is ordered:

       1. For good causes shown, plaintiffs motion to proceed in forma
       pauperis is granted.

       2. Defendant's motion to dismiss is granted.

       3. The Clerk of Court is directed to dismiss the complaint for lack of
       jurisdiction and enter judgment accordingly.




                                        2
    fuc~~
    ERIC G. BRUGG
    Judge




3